Citation Nr: 1402928	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from March 1985 to June 1985 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

In order for the Veteran to be afforded every possible consideration, a remand is required to complete record upon which to decide the Veteran's claim.  Although the service treatment records provide evidence of an in-service injury similar in nature to what the Veteran claims currently, no examination was performed to evaluate the Veteran's claim disability and to provide a nexus opinion.  Furthermore, due to the passage of time, additional relevant medical records may be available from the Veteran's local VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, non-duplicative medical records from the VAMC located in Pittsburgh, PA (from 2008 to present).

2.  After the record is updated, schedule the Veteran for an examination of the Veteran's right shoulder.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.
Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following: 

For any currently diagnosed right shoulder condition, 
is it at least as likely as not (50 percent probability or greater) that the condition is caused by or is otherwise directly related to an event or injury during military service?

In answering this question, the examiner should discuss the Veteran's January 1991 vehicular incident noted in the service treatment records and the impact, if any, on the Veteran's current condition.  

A complete rationale must be provided for each conclusion reached including situations when the examiner cannot offer an opinion without resorting to speculation.

3.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The purpose of this remand is to further develop the record and afford the Veteran due process.  At this time, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



